t c memo united_states tax_court antonio l and ernestine thomas petitioners v commissioner of internal revenue respondent docket no 3263-02l filed date antonio l and ernestine thomas pro_se monica d armstrong for respondent memorandum findings_of_fact and opinion gale judge this case arises from a petition filed pursuant to sec_6320 and sec_6330 after 1unless otherwise noted all section references are to the internal_revenue_code as amended concessions the issue for decision is whether respondent’s determination to proceed with a collection with respect to petitioners’ federal_income_tax liabilities for should be sustained we hold that it should findings_of_fact most of the facts have been stipulated and are so found the parties’ stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time of filing the petition in this case petitioners resided in east point georgia petitioners filed their joint federal_income_tax return return on date reporting a tax due of dollar_figure which was not paid respondent assessed the tax shown as due on the return on date as well as additions to tax under sec_6651 and and plus interest return assessment on or about date respondent notified petitioners that their income_tax return had been selected for examination 2the notice_of_determination that is the subject of this action covered petitioners’ liabilities with respect to taxable years and respondent conceded in the notice that his collection action with respect to was not appropriate and petitioners seek review herein only with respect to on date petitioners filed a petition bankruptcy petition in the u s bankruptcy court for the northern district of georgia thereby commencing a bankruptcy proceeding under chapter of title of the united_states_code on date petitioners amended their bankruptcy petition to include their federal tax_liabilities for on date respondent issued a statutory_notice_of_deficiency to petitioners with respect to determining a deficiency of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and a penalty under sec_6662 of dollar_figure on date the bankruptcy court entered a discharge of debtor s with order approving trustee’s report of no distribution closing estate and discharging trustee with respect to petitioners discharge order granting petitioners a discharge pursuant to u s c sec the return assessment was abated shortly after issuance of the discharge order on date petitioners filed a petition with this court with respect to the notice_of_deficiency for 3the parties have stipulated that the bankruptcy petition was filed on date although the bankruptcy court’s discharge order indicates that the petition was filed on oct of that year as discussed infra note since the result in this case would be the same under either filing_date we need not resolve this discrepancy petitioners ultimately settled the deficiency proceeding by agreeing to a deficiency in tax of dollar_figure plus an addition_to_tax under sec_6651 of dollar_figure a decision was entered on date reflecting the foregoing agreement the deficiency and addition_to_tax plus interest of dollar_figure were assessed on date examination assessment on date respondent filed a notice_of_federal_tax_lien with the clerk of superior court in fulton county georgia the notice_of_federal_tax_lien was issued with respect to petitioners’ income_tax liabilities for the years and with respect to the notice_of_federal_tax_lien indicated an unpaid balance of dollar_figure on date respondent mailed to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date petitioners filed with respondent a form request for a collection_due_process_hearing on the form petitioners alleged as grounds for relief irs assessed taxes after the date a petition for discharge filed irs mailed notice_of_deficiency to wrong address the statute of limitation for collection has ended and agreement was reached in tax_court petitioners did not raise any spousal defenses or offer collection alternatives a face- to-face meeting was scheduled between petitioners and a settlement officer of respondent for date petitioner antonio thomas telephoned the settlement officer on date to postpone this meeting because his representative was ill and the scheduled meeting did not take place a second meeting was scheduled for date pincite a m petitioners failed to appear and in the afternoon of that day a representative of petitioners contacted the settlement officer to request a further postponement the representative was advised that appeals would close the case and issue a determination on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or determination_letter therein the settlement officer first determined that all applicable laws and administrative procedures had been met for all liabilities at issue except for the taxable_year for the settlement officer determined that petitioners’ liability had been discharged in the bankruptcy proceeding with respect to issues raised by petitioners the determination_letter concluded that all of the issues raised by petitioners related to the validity of the assessments and that all of the assessments except for the one relating to were valid finally the determination_letter concluded that the proposed collection action appropriately balanced petitioners’ interests with the need for efficient tax collection noting a pattern of unresponsiveness in that petitioners had failed to appear for two scheduled hearings on date petitioners filed their petition in the present case the petition alleged that petitioners’ liabilities had been discharged in the bankruptcy proceeding that the amount of the liabilities asserted by respondent was incorrect and that contrary to the determination_letter petitioners and their representative had called the settlement officer to request that the hearings be rescheduled at trial petitioners further argued that the lien should be released because the liabilities had been paid opinion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for payment of that person’s taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 prescribes the matters that a person may raise at an appeals_office hearing under that section a person may raise any relevant issue related to the unpaid tax or noticed lien but may only contest the existence or amount of the underlying tax_liability if the person did not receive a notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 114_tc_604 114_tc_176 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate where the underlying tax_liability is not at issue the court will review the appeals officer’s determination for abuse_of_discretion sego v commissioner supra pincite the underlying liabilities although petitioners allege various errors in the deficiency respondent determined with respect to they may not raise these issues in the instant proceeding the underlying liabilities for that respondent seeks to collect4 were the subject of a notice_of_deficiency that petitioners received accordingly pursuant to sec_6330 petitioners are precluded from challenging the existence or amount of the underlying tax_liabilities for in this proceeding the bankruptcy discharge petitioners also allege that they owe no tax for because all of their liabilities for that year were discharged in the bankruptcy proceeding petitioners further note that they amended their bankruptcy petition specifically to include their income_tax liabilities respondent agrees that the return assessment was discharged in that proceeding but contends that the examination assessment was not we have jurisdiction to decide whether a tax_liability for which collection is at issue in a sec_6330 proceeding has been discharged in bankruptcy 120_tc_114 respondent argues that the examination assessment was not 4respondent has abated the liability that petitioners reported on their return for that year ie the return assessment discharged in bankruptcy pursuant to u s c secs a a and a a iii those sections provide collectively that an income_tax_liability that is not assessed before but assessable after commencement of the bankruptcy proceeding is not dischargeable thus respondent argues the examination assessment which was not made before the commencement of the bankruptcy proceeding on date but instead was made after commencement on date was not dischargeable pursuant to the foregoing provisions we agree that the examination assessment was not dischargeable but disagree with respondent’s analysis specifically exempted from the nondischargeability rule for income taxes that were not assessed before but are assessable after commencement of bankruptcy proceedings are income taxes with respect to which a return was filed after its due_date including extensions and after years before the filing of the bankruptcy petition see u s c sec_507 a b ii such taxes are nondischargeable without regard to the timing of the assessment petitioners’ return was untimely filed on date which is after years before the filing of the bankruptcy petition on date 5we note that there is a discrepancy in the record regarding the filing_date of the bankruptcy petition the parties have stipulated that the petition was filed on date however the bankruptcy court’s discharge order indicates that the continued accordingly pursuant to u s c sec a b ii the examination assessment was not discharged in the bankruptcy proceedings payment at trial petitioners raised an additional issue namely that any amount owed with respect to that was not discharged in the bankruptcy proceeding had been paid in support of this contention petitioners introduced a letter issued to them from respondent dated date indicating that the total amount owed with respect to was dollar_figure petitioners allege that they paid this amount and additional payments with respect to petitioners’ argument has no merit the date letter on which they rely precedes by months their date execution of the stipulated decision in the tax_court proceedings covering in which they agreed there was a continued petition was filed on date even if date were the correct filing_date of the bankruptcy petition it would not change the result herein because the examination assessment would still be nondischargeable if the filing_date of the bankruptcy petition were date the nondischargeability rule_of u s c secs a a and a a iii relied on by respondent would apply that is the examination assessment made on date would be nondischargeable because it was not assessed before but was assessable after the commencement of the bankruptcy proceeding on date 6petitioners’ amendment of their bankruptcy petition to specifically list their federal_income_tax liabilities has no effect on their dischargeability deficiency for that year of dollar_figure plus an addition_to_tax of dollar_figure thus while the letter of date may have been an accurate statement of petitioners’ liabilities before the examination assessment it obviously did not reflect the deficiency to which they agreed in date accordingly the letter provides no support for the claim that petitioners’ liabilities were satisfied to the contrary respondent has submitted a certified copy of form_4340 certificate of assessments payments and other specified matters for petitioners’ tax_year absent some showing of irregularity which petitioners have not made the form_4340 provides presumptive proof of its contents see 7_f3d_137 9th cir 871_f2d_1015 11th cir 119_tc_252 115_tc_35 the form_4340 indicates that six payments of dollar_figure each were made by petitioners during with respect to their liabilities and does not indicate that any further payments were made the form_4340 indicates that the total amount of the examination assessment was dollar_figure the amount that respondent seeks to collect dollar_figure is dollar_figure less than the amount of the examination assessment the form_4340 also indicates that the return assessment was abated shortly after it was discharged accordingly we conclude that all payments that petitioners have made since the examination assessment have been accounted for and the amount respondent seeks to collect is correct necessity of a face-to-face meeting finally petitioners contend that their right to a hearing under sec_6330 was compromised by the settlement officer’s issuing the determination_letter without conducting a face-to- face meeting the parties have stipulated that a meeting scheduled for date was canceled by petitioners by telephone on date because of the illness of their representative a second meeting was scheduled for date pincite a m further the parties have stipulated that petitioners failed to appear for this second meeting and that a representative of petitioners telephoned the settlement officer later in the day to ask that the meeting be rescheduled rather than schedule a third meeting the settlement officer elected instead to close the case and issue a determination_letter we find it unnecessary to decide whether in these circumstances petitioners’ right to a hearing under sec_6330 was infringed upon when respondent’s settlement officer refused to offer petitioners a third opportunity for a face-to- face meeting the issues that petitioners have raised herein and indicated they would have raised in a face-to-face meeting--namely the correctness of the deficiency and the bankruptcy discharge of the liabilities or their payment--have been considered in this proceeding and found to lack merit thus regardless of whether petitioners were initially accorded their right to a hearing under sec_6330 they have not been prejudiced and we do not believe it is either necessary or productive to remand this case for a hearing on the claims we have found legally insufficient to forestall collection see 117_tc_183 moore v commissioner tcmemo_2003_1 conclusion petitioners have not raised any spousal defenses other challenges to the appropriateness of the collection action or collection alternatives we have considered every contention raised by petitioners and conclude that each is without merit we therefore hold that respondent may proceed with the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
